


Exhibit (10)W

 

Cash Retention Award

 

Payout:

 

The award will pay out in cash using the following schedule, and you must be
employed by Target (including its subsidiaries, affiliates and other business
entities in its controlled group) at the time of payout.

 

Vesting Date

 

Incentive Payout

XX months after award date

 

XX of the award amount

XX months after award date

 

XX of the award amount

 

Other:

 

Termination of Employment — If your employment with Target terminates, either
voluntarily or involuntarily (with or without cause), no further vesting of this
award will occur. This award does not alter your current status as an at-will
employee. Any amount paid under this award shall not be included in “Final
Average Cash Compensation” for purposes of Target’s Officer Income Continuance
Policy Statement (or any successor plan or policy).

 

Deferral of Award — You may not defer payout of any portion of the award.

 

Taxes — Each award payment will be processed as additional taxable income on the
payroll run for the pay period which covers the vesting date of such award
payment, with such processing being performed in the ordinary course of business
and subject to customary tax and other withholdings. You are responsible for all
taxes payable on the award.  All payments are intended to be exempt from the
requirements of Code Section 409A because they are short-term deferrals under
Treas. Reg. Sec. 1.409A-1(b)(4).

 

Impact of Leave and/or other circumstances

 

Each annual payout amount is subject to reduction for the time during which you
are on a leave of absence during the XX months after the award date as outlined
below:

 

Length of Leave

 

Incentive Payout

Less than 5 months

 

No impact

5 months to less than 10 months

 

Pro-rata reduction based on number of months on leave

10 months or more

 

No amount paid for that period

 

A pro-rata portion of the full award will vest and be paid if you die or become
totally and permanently disabled during the XX months after the award date.

 

1

--------------------------------------------------------------------------------


 

Repayment Obligation — I understand that if, prior to the final vesting date of
this award, I:

 

·                  Accept employment with or become a consultant to any of the
companies identified as Target’s “Retail Peer Group” of competitors in the
Compensation Discussion and Analysis section of Target’s most recently filed
Proxy Statement relating to an annual meeting of shareholders; or

 

·                  Recruit, solicit or entice, directly or indirectly, for
employment, any employee of Target or any of its affiliated companies,

 

I will repay to Target the amount of this award that has already been paid by
Target. If I fail to pay Target the amount due under this agreement, and Target
resorts to legal action to collect the amount due, Target shall be entitled to
collect from me, in addition to the amount owed, all reasonable costs and
expenses associated with such collection (including without limitation
attorneys’ fees, court costs, and other costs related to such collection or
legal action).

 

I have read this agreement, and fully understand my obligations.

 

Team Member Signature:

 

 

Date:

 

 

2

--------------------------------------------------------------------------------
